 



EXHIBIT 10.3
AMENDMENT NO. 2
TO CREDIT AGREEMENT
     AMENDMENT NO. 2, dated as of September 28, 2005 (this “Amendment “) to the
Credit Agreement, dated as of January 28, 2005 (as amended, restated, modified
or otherwise supplemented, from time to time, the “Credit Agreement”), by and
among NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC. (the “Borrower”), JPMORGAN
CHASE BANK, N.A., as Administrative Agent and the LENDERS from time to time
party thereto (each, a “Lender” and, collectively, the “Lenders”).
     WHEREAS, the Borrower has requested, and the Required Lenders have agreed,
subject to the terms and conditions of this Amendment, to amend a provision of
the Credit Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements herein contained, the parties hereto agree as follows:
1. Amendment.
     Section 2.01. of the Credit Agreement is hereby amended by deleting in its
entirety the last sentence of such Section (which sentence was added pursuant to
Section l(i) of Amendment No. 1 to the Credit Agreement, dated March 7, 2005).
2. Conditions to Effectiveness.
     This Amendment shall become effective upon receipt by the Administrative
Agent of this Amendment duly executed by each of the parties hereto.
3. Miscellaneous.
     The amendment herein contained is limited specifically to the matters set
forth above and does not constitute directly or by implication a waiver or
amendment of any other provision of the Credit Agreement or a waiver of any
Default or Event of Default which may occur or may have occurred.
     Capitalized terms used herein and not otherwise defined herein shall have
the same meanings as defined in the Credit Agreement.
     Except as expressly amended hereby, or as may have been previously amended,
the Credit Agreement shall remain in full force and effect in accordance with
the original terms thereof.
     The Borrower hereby represents and warrants that (a) after giving effect to
this Amendment, the representations and warranties in the Credit Agreement and
the other Loan Documents are true and correct in all material respects as of the
date hereof with the same effect

 



--------------------------------------------------------------------------------



 



as though such representations and warranties have been made on and as of such
date, unless such representation is as of a specific date, in which case, as of
such date, and (b) after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
     This Amendment may be executed in one or more counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute but one amendment.
     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
     This Amendment shall constitute a Loan Document.
[the next page is the signature page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower and the Administrative Agent, as
authorized on behalf of the Required Lenders, have caused this Amendment to be
duly executed as of the day and year first above written.

                  NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.    
 
           
 
  By:   /s/ Jonathan Friedman    
 
  Name:  
 
Jonathan Friedman    
 
  Title:   Vice President Legal Affairs    
 
                JPMORGAN CHASE BANK, N.A., as         Administrative Agent    
 
           
 
  By:   /s/ Stephen Zajac    
 
           
 
  Name:   Stephen Zajac    
 
  Title:   Vice President    

3



--------------------------------------------------------------------------------



 



CONSENT
     Each of the undersigned, not parties to the Credit Agreement but each a
Guarantor under a Corporate Guaranty, hereby consents to and acknowledges the
terms of the Amendment to which this consent is attached and confirms that its
Corporate Guaranty is in full force and effect and reaffirms its continuing
liability under its Corporate Guaranty in respect of the Credit Agreement as
amended hereby and all the documents, instruments and agreements executed
pursuant thereto or in connection therewith, without offset, defense or
counterclaim (any such offset, defense or counterclaim as may exist being hereby
irrevocably waived by such guarantor).

                  NMHCRX MAIL ORDER, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
     
 
   
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTEGRAIL, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                NMHC FUNDING, LLC    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                NMHCRX, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTEQ CORP.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    

4



--------------------------------------------------------------------------------



 



                  INTEQ TX CORP.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTEQ PBM, L.P.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PORTLAND PROFESSIONAL PHARMACY    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PORTLAND PROFESSIONAL PHARMACY ASSOCIATES    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                SPECIALTY PHARMACY CARE, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                CENTRUS CORPORATION    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    

5



--------------------------------------------------------------------------------



 



                  NATIONAL MEDICAL HEALTH CARD IPA, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:
Title:   Stuart F. Fleischer
Treasurer    
 
           
 
  NMHCRX CONTRACTS, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PHARMACY ASSOCIATES, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                INTERCHANGE PMP, INC.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Treasurer    
 
                PCN DE CORP.    
 
           
 
  By:   /s/ Stuart F. Fleischer    
 
           
 
  Name:   Stuart F. Fleischer    
 
  Title:   Chief Financial Officer and Treasurer    

6